Citation Nr: 1131976	
Decision Date: 08/30/11    Archive Date: 09/07/11

DOCKET NO.  05-36 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to a rating in excess of 10 percent for bilateral pes planus.


REPRESENTATION

Appellant represented by:	James G. Fausone, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1970 to March 1971.  The case is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  The case was originally before the Board on appeal from an April 2004 rating decision of the Indianapolis, Indiana Department of Veterans Affairs (VA) Regional Office (RO) that continued a 10 percent rating for the Veteran's bilateral pes planus.  In a decision issued in June 2007, the Board upheld the RO's decision.  The Veteran appealed that decision to the Court.  In September 2008, the Court issued an order that vacated the June 2007 Board decision and remanded the matter on appeal for readjudication consistent with the instructions outlined in the September 2008 Joint Motion to Remand (Joint Motion) by the parties.  In January 2010, the case was remanded for additional development in accordance with the September 2008 Joint Motion.  

The Board notes that while the Veteran was previously represented by Michael R. Viterna, Esq., in March 2010, he submitted a power-of-attorney in favor of James G. Fausone, Esq., with regard to the matter on appeal; the Board acknowledges the change in representation.  


FINDING OF FACT

It is reasonably shown by the record that the Veteran's bilateral pes planus is manifested by objective evidence of marked deformity (pronation) and by pain on manipulation; pronounced pes planus with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasms of the tendo achillis on manipulation is not shown.  





CONCLUSION OF LAW

A 30 percent (but no higher) rating is warranted for the Veteran's bilateral pes planus.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.21, 4.40, 4.71a, Diagnostic Code (Code) 5276 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The Veteran was advised of VA's duties to notify and assist in the development of his claim prior to its initial adjudication.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  January 2004, January 2006, and February 2010 letters explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  A March 2006 letter also informed the Veteran of disability rating and effective date criteria.  The appellant has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.

The Veteran's pertinent postservice treatment records have been secured.  The RO arranged for VA medical examinations in January 2004 and in April 2010.  The Board finds that the reports from these VA examinations contain sufficiently specific clinical findings and informed discussion of the pertinent history and features of the disability on appeal to provide probative medical evidence adequate for rating purposes.  The record as it stands includes adequate competent evidence to allow the Board to decide this matter and no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claims. 

B. Factual Background

A May 1971 rating decision granted the Veteran service connection for bilateral pes planus, rated 10 percent, effective March 13, 1971 (the day after his separation from service).  As this 10 percent rating has been in effect for more than 20 years, it is "protected."  See 38 C.F.R. § 3.951(b).  

In November 2003, the Veteran contacted the RO to request an increased rating for his bilateral pes planus.  He stated that his disability had not been reevaluated for 30 years and that it had gotten worse.

In January 2004, the Veteran was asked to identify evidence that would show that his service-connected disability had increased in severity.  He was specifically asked to complete a VA Form 21-4142, Authorization and Consent to Release Information, for any private health care providers he had seen regarding his bilateral pes planus, and to identify the location of any VA or military facilities from which he had received medical care.  In his January 2004 response, the Veteran indicated that he had received treatment for his bilateral pes planus at the VA Hospital in Indianapolis, Indiana in October 1971, and at the Oakland Naval Hospital in Oakland, California in November 1970, January 1971, and in March 1971.  [Notably, such treatment records are not for consideration, as the effective date of an award of increased compensation is the earliest date as of which it is factually ascertainable that an increase in disability has occurred, if the claim is received within one year from such date; otherwise, it is the date of receipt of the claim (here, in November 2003).  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); see also Hazan v. Gober, 10 Vet. App. 511 (1997) (When considering the appropriate effective date for an increased rating, VA must consider the evidence of disability during the period one year prior to the application.).]

VA treatment records from January 2002 to January 2011 show that in December 2002, the Veteran complained of discomfort in the ankles and feet when walking, and noted that they were occasionally puffy.  He reported that he had flat feet and could not exercise in a meaningful fashion.  On physical examination, his extremities were free of cyanosis, clubbing, or edema.  He was noted to be overweight.  In December 2003, his musculoskeletal system was noted to be without arthritis, joint swelling, stiffness, myalgia, osteoporosis, gout, or thrombophlebitis.  In March 2004, his extremities showed symmetrical strength and motion, and were without peripheral cyanosis or clubbing.  

In January 2006, the Veteran was referred to an orthopedic surgeon for evaluation as he complained of bilateral foot and knee pain.  He was noted to have bilateral pes planus; the examination was normal.  X-rays of his feet were taken; they revealed that both feet were intact without fractures or dislocations.  The left foot showed a small left inferior calcaneal enthesophyte that was stable.  The impression noted on the X-ray report was that there were no acute radiographic bony abnormalities in either foot.  The orthopedic surgeon stated that X-rays showed adequate foot arch.  The Veteran's subsequent VA treatment records are silent for any treatment for his bilateral pes planus; they frequently note that his extremities were without edema.

On January 2004 VA examination, the Veteran complained of localized pain around his arches, particularly if he stood on his feet or walked for a long time.  He noted that the pain had increased in frequency and severity since it was first diagnosed in 1971, but stated he had not seen a doctor for his bilateral pes planus since that time.  There was no history of ankle fractures, ankle twisting, falls, or loss of balance due to his bilateral pes planus.  Physical examination revealed no skin lesions and no obvious joint deformities.  There was no tenderness or swelling, and no evidence of tendonopathy.  There was no pain at the Achilles tendon, and no pain upon heel percussion.  There was mild tenderness of both soles around the mid foot.  Peripheral pulses were strong and symmetric.  There was no skin cyanosis. Ankle dorsiflexion was 20 degrees, flexion was 40 degrees bilaterally without pain.  There was a suggestion of ankle valgus deformities.  X-rays of the feet revealed bony structures intact, joint spaces well preserved, normal alignment, and a heel spur on the left.

At the March 2006 Travel Board hearing, the Veteran testified that he was unable to stand for long periods of time because his feet started to really bother him, and that the problem was worse if he had been doing a lot of lifting, as his feet would hurt even when he was not standing.  For alleviation of his symptoms, he did not wear special orthopedic shoes, but used arch supports (not provided by VA).  He also noted that at the time of his January 2004 VA examination, he had been off his feet for a considerable amount of time (probably a week) and therefore was not experiencing the same amount of pain or swelling that he normally would.  

In a statement received in April 2009, the Veteran stated that his feet hurt on a daily basis, mostly in his arches, and that the pain sometimes occurred even when he was doing nothing but sitting.  He also stated that sometimes the pain was so intense it radiated up into his legs, and was noted in his knees.  [Notably, service connection for bilateral leg pain, right knee pain, and left knee pain were denied by an unappealed December 2010 rating decision.]

On April 2010 VA examination, the Veteran complained of progressively worsening bilateral foot pain.  Specifically, he reported suffering from pain, heat and redness while standing, walking, and at rest; and from fatigability, weakness, and lack of endurance while standing and walking.  There was no swelling or flare-up of foot joint disease.  He indicated he was able to stand for 15-30 minutes and walk for a quarter mile.  It was noted that he used non-prescription orthotic inserts, which were not very helpful.  Physical examination revealed no evidence of swelling, instability, weakness, or abnormal weight bearing in either foot; but there was evidence of painful motion and tenderness along the longitudinal arch when each foot was extended passively.  There was also evidence of mild pronation in both feet, although there was no malalignment of either forefoot or midfoot, and non-weight bearing was also normal in each foot.  It was observed that the Veteran had a normal gait and was able to walk on both his heels and toes, although he had pain in his left foot heel.  There were no new complaints of numbness or detectable loss of sensation in either foot; his muscle balance appeared normal and appropriate.  X-rays showed flattening of the longitudinal arch in both feet.  A small calcification was noted dorsal to the navicular in the right foot, along with a small calcaneal spur that had been previously noted in the left foot.  Based on the forgoing, the examiner opined that the Veteran's bilateral pes planus had a significant effect on his general occupations as the pain affected his ability to complete chores, shop, exercise, participate in sports, and the like.  It was also noted that the Veteran had been employed part-time for less than a year doing maintenance work, and had not lost any time from work in the past 12-month period.

C. Legal Criteria and Analysis

Disability ratings are determined by the application of a schedular rating, which is based on an average impairment of earnings capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.

It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

The Court has held that "staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).
The Veteran's statements describing his symptoms and condition are competent evidence to the extent that he can describe what he experiences.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, these statements must be viewed in conjunction with the objective medical evidence and the pertinent rating criteria.

Where pes planus (flatfoot) is moderate, whether unilateral or bilateral, with the weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, and pain on manipulation and use of the feet, a 10 percent rating is to be assigned.  Where pes planus is bilateral and severe, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities, a 30 percent rating is to be assigned.  Where pes planus is bilateral and pronounced, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances, a 50 percent rating is warranted.  38 C.F.R. § 4.71a, Code 5276.

As an initial matter, the Board notes that this case was returned from the Court (via a September 2008 Joint Motion) which stated that the Board gave inadequate consideration to the Veteran's lay statements, and also suggested that the Board consider the applicability of DeLuca v. Brown, 8 Vet. App. 202 (1995).  While the Joint Motion only identified 38 C.F.R. § 4.40 for consideration, the Board notes that under DeLuca, 38 C.F.R. §§ 4.45 and 4.59 must also be applied when evaluating disabilities involving limitation of motion.  Accordingly, the below decision contemplates 38 C.F.R. §§ 4.40, 4.45, and 4.59.  

Under 38 C.F.R. § 4.40, disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with excursion, strength, speed, coordination, and endurance.  Furthermore, the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like.  

Under 38 C.F.R. § 4.45, the factors of disability in the joints reside in reductions of their normal excursion of movements in different planes.  Inquiry is directed to the following considerations: (a) Less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.).  (b) More movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.).  (c) Weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.).  (d) Excess fatigability.  (e) Incoordination, impaired ability to execute skilled movements smoothly.  (f) Pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  

Under 38 C.F.R. § 4.59, painful motion is an important factor in determining the severity of an arthritis disability.  The facial expression, wincing, etc., on pressure or manipulation should be carefully noted and definitely related to affected joints.  Muscle spasms will also greatly assist the identification.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.

The Veteran has been assigned a 10 percent rating for his bilateral pes planus.  On longitudinal review of the evidentiary record, the Board concludes that his bilateral pes planus warrants a 30 percent rating.  In particular, the April 2010 VA examination report shows that his bilateral pes planus has resulted in objective evidence of mild pronation, as well as pain and tenderness.  Furthermore, the Veteran's statements consistently indicate that he experiences increased and significant pain in both his feet that is accentuated by use.  While some further symptoms associated with severe pes planus such as swelling and characteristic callosities are not shown, the Board finds that the disability picture nonetheless reasonably reflects severe pes planus under the schedular criteria.  Notably, in Mauerhan v. Principi, 16 Vet. App. 436 (2002), the Court held that rating criteria provide guidance as to the severity of symptoms contemplated for each rating and they are not all-encompassing or an exhaustive list.  Therefore, extending the Veteran the benefit of the doubt as directed by 38 C.F.R. § 4.3, the Board concludes that his bilateral pes planus warrants a 30 percent rating.

The Board has considered whether a still higher (50 percent) schedular rating might be warranted for the pes planus.  Inasmuch as marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, severe spasm of the tendo achillis on manipulation, or other symptoms of similar gravity are not shown at any time during the appeal period, the Board concludes that a further increase in the schedular rating (to 50 percent) is not warranted.  Significantly, at the April 2010 VA examination, deformity and malalignment of the feet were not noted; the Veteran had a normal gait; he indicated that he could walk a considerable distance (a quarter of a mile)..

The Board has also considered whether referral for extraschedular consideration is indicated.  The evidentiary record does not show any manifestations or associated functional impairment or disability due to the bilateral pes planus that are not encompassed by the schedular criteria.  As there is also no objective evidence, or allegation, suggesting that the schedular criteria are inadequate, the Board finds that the schedular criteria clearly encompass the symptoms and impairment shown and referral for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).  Finally, as the record does not reflect or suggest that the Veteran has ever been unemployed due to his bilateral pes planus, the matter of entitlement to a total disability individual unemployability rating is not raised by the record.  Significantly, at the April 2010 VA examination, it was noted that he was employed part-time as a mechanic and had not missed any work.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).







ORDER

A 30 percent rating is granted for the Veteran's bilateral pes planus, subject to the regulations governing payment of monetary awards.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


